[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 02-15448                    April 1, 2004
                            Non-Argument Calendar           THOMAS K. KAHN
                          ________________________               CLERK

                      D.C. Docket No. 98-02373-CV-ODE

CONTINENTAL CASUALTY COMPANY,

                                                                  Plaintiff-Appellee,

                                      versus

BARBARA F. ADAMO,
individually and in her capacity as Administrator
of the Estate of SHANA SLAKMAN,
SHERWIN GLASS,

                                                           Defendants-Appellees,

BARRY S. SLAKMAN,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (April 1, 2004)
Before ANDERSON, BLACK and WILSON, Circuit Judges.

PER CURIAM:

      Barry S. Slakman appealed the district court’s grant of summary judgment

in favor of Barbara F. Adamo, Sherwin Glass, and Continental Casualty Co. in

Continental’s interpleader action. We issued an opinion in the case on April 2,

2003, in which we certified the following question to the Georgia Supreme Court:

“WHETHER SECTION 33-25-13 OF THE CODE OF GEORGIA BARS AN

INDIVIDUAL FROM RECEIVING BENEFITS UNDER A MURDER VICTIM’S

LIFE INSURANCE POLICY BEFORE HIS CONVICTION AND SENTENCE

BECOME ‘FINAL’ UNDER STATE LAW.” See Cont’l Cas. Co. v. Adamo, 326

F.3d 1181, 1183 (11th Cir. 2003) (per curiam).

      The Georgia Supreme Court then answered the question in the negative.

They held that a reading of OGCA § 33-25-13 that ensures that a conviction for

murder or voluntary manslaughter may serve as prima facie evidence of guilt in a

§ 33-25-13 civil proceeding upon exhaustion of the right to appeal or the

expiration of time within which a first direct appeal could be filed, furthers the

public policy upon which OGCA § 33-25-13 is based. See Slakman v. Cont’l Cas.

Co., 587 S.E.2d 24, 27 (Ga. 2003). In addition, they held, such a reading “affords

an individual the opportunity to challenge a criminal conviction through direct

                                          2
appeal before imperiling his rights to any insurance benefits.” Id. In light of that

holding, we reverse the district court’s order finding that Slakman forfeited all

rights under the insurance policy at issue, and remand for proceedings not

inconsistent with this opinion.

REVERSED AND REMANDED.




                                          3